United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                    No. 03-1321
                                    ___________

Steven A. Iverson,                     *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
City of St. Paul; William Finney,      *
in his official capacity,              *    [UNPUBLISHED]
                                       *
              Appellees.               *
                                  ___________

                          Submitted: August 14, 2003
                              Filed: August 25, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Steven A. Iverson appeals from a final order entered in the District Court* for
the District of Minnesota granting summary judgment in Iverson's civil rights action
in favor of the City of St. Paul and the city police chief, William K. Finney, in his
official capacity (collectively appellees). Iverson v. City of St. Paul, 240 F. Supp. 2d
1035 (D. Minn. 2003). For reversal, Iverson argues the district court erroneously held
that he does not have a constitutional right to self-defense that includes the right to

      *
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
carry a handgun. For the reasons discussed below, we affirm the judgment of the
district court.

        The district court had subject matter jurisdiction over this 42 U.S.C. § 1983
civil rights action under 28 U.S.C. § 1343, we have jurisdiction over the appeal under
28 U.S.C. § 1291, and Iverson filed a timely notice of appeal under Fed. R. App. P.
4(a).

        The underlying facts are not disputed. Iverson applied for a permit to carry a
handgun. In his application, Iverson stated his occupation often required him to work
late at night, travel between locations, and possess keys to office buildings containing
valuable office equipment. The city police department denied the application because
Iverson did not have an occupational or personal safety hazard as required by the
statute.** Iverson did not file an action in the state district court seeking review of the
denial of his application under Minn. Stat. § 624.714, subd. 12, and instead filed this
action claiming the City and its police chief violated his constitutional right to
self-defense by denying his application for a permit to carry a handgun. In the district
court, Iverson argued he has a constitutional right to self-defense based on the right

      **
        Minn. Stat. § 624.714, subd. 5 provides:

      No permit to carry shall be granted to a person unless the applicant:

                (a) Is not a person prohibited by section 624.713 from possessing a
      pistol;

             (b) Provides a firearms safety certificate recognized by the department
      of natural resources, evidence of successful completion of a test of ability to
      use a firearm supervised by the chief of police or sheriff, or other satisfactory
      proof of ability to use a pistol safely; and

                (c) Has an occupation or personal safety hazard requiring a permit to
      carry.
                                            -2-
to life and liberty protected by natural law, the Ninth Amendment, and the Due
Process Clause of the Fourteenth Amendment. Iverson also argued the statute did not
provide reasonably clear guidelines for law enforcement officials and thus was
unconstitutionally vague. Iverson also pointed out that he recently had a flat tire at
3 a.m. while traveling between work locations and he felt vulnerable to assault
because he was not armed and experienced emotional distress and mental anguish.

       After the parties filed cross-motions for summary judgment, the district court
granted summary judgment for the City and the chief of police. The district court first
held there is no constitutional right to self-defense that includes the right to carry a
handgun. 240 F. Supp. 2d at 1037, citing Gross v. Norton, 120 F.3d 877, 878 (8th
Cir. 1997) (per curiam). The district court also held the Minnesota statute was not
unconstitutionally vague. Id. The district court noted the statute set forth minimal
guidelines to govern the issuance of handgun permits and thus did not encourage
arbitrary enforcement of the statute by the issuing authorities. Id., citing State v.
Paige, 256 N.W.2d 298, 303 (Minn. 1997) (construing occupational or personal safety
provision to require demonstration of particularized need). This appeal followed.

       We review a grant of summary judgment de novo. The question before the
district court, and this court on appeal, is whether the record, when viewed in the light
most favorable to the non-moving party, shows there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); Get Away Club, Inc.
v. Coleman, 969 F.2d 664, 666 (8th Cir. 1992); St. Paul Fire & Marine Insurance Co.
v. FDIC, 968 F.2d 695, 699 (8th Cir. 1992). Where the unresolved issues are
primarily legal rather than factual, summary judgment is particularly appropriate.
E.g., Crain v. Board of Police Commissioners, 920 F.2d 1402, 1405-06 (8th Cir.
1990).



                                           -3-
       On appeal, Iverson argues the district court committed error in holding he has
no constitutional right to self-defense that includes the right to carry a handgun. We
disagree. The district court correctly stated this Circuit does not recognize a
constitutional right to self-defense or to carry a handgun. Gross v. Norton, 120 F.3d
at 878 (involving Minnesota handgun permit law). In Gross, the plaintiff was a city
employee who had a state permit to carry a handgun. City policy prohibited city
employees other than police officers from carrying dangerous weapons at work. The
plaintiff was not a police officer. The plaintiff claimed the city policy interfered with
his right to carry a handgun and undermined his state handgun permit. This Circuit
held “[t]he law does not recognize [the] assertion of a ‘liberty of self-defense’
conferring the right to carry a handgun at work.” Id., citing Erdelyi v. O’Brien, 680
F.2d 61, 63 (9th Cir. 1982) (per curiam) (noting there is no “absolute liberty” to carry
concealed weapon); see In re Atkinson, 291 N.W.2d 396, 398-99 (Minn. 1980)
(rejecting argument that Minnesota and federal constitutions recognize “a natural
common-law right to self-defense” that includes individual right to carry loaded
weapons).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-